



Exhibit 10.1


TRIMAS CORPORATION
2017 EQUITY AND INCENTIVE COMPENSATION PLAN
1.Purpose. The purpose of this Plan is to attract and retain non-employee
Directors and officers and other key employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for service
or performance.


2.Definitions. As used in this Plan:


(a)“Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.


(b)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.


(c)“Board” means the Board of Directors of the Company.


(d)“Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.


(e)“Change in Control” has the meaning set forth in Section 12 of this Plan.


(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(g)“Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan, and to the extent of
any delegation by the Committee to a subcommittee pursuant to Section 10 of this
Plan, such subcommittee.


(h)“Common Stock” means the common stock, par value $0.01 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type referred to in Section 11 of this Plan.


(i)“Company” means TriMas Corporation, a Delaware corporation, and its
successors.


(j)“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units, Cash
Incentive Awards, or other awards contemplated by Section 9 of this Plan, or a
grant or sale of Restricted Stock, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become




--------------------------------------------------------------------------------





effective (which date will not be earlier than the date on which the Committee
takes action with respect thereto).


(k)“Director” means a member of the Board.


(l)“Effective Date” means the date this Plan is approved by the Stockholders.


(m)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the awards granted under this Plan. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.
 
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.


(o)“Incentive Stock Option” means an Option Right that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision.


(p)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of one or more of the subsidiaries, divisions,
departments, regions, functions or other organizational units within the Company
or its Subsidiaries. The Management Objectives may be made relative to the
performance of other companies or subsidiaries, divisions, departments, regions,
functions or other organizational units within such other companies, and may be
made relative to an index or one or more of the performance objectives
themselves. The Committee may grant awards subject to Management Objectives that
are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The Management Objectives applicable to any Qualified
Performance-Based Award will be based on one or more, or a combination, of the
following metrics (including relative or growth achievement regarding such
metrics):


(i)
Profits (e.g., gross profit, gross profit growth, operating income, earnings
before or after deduction for all or any portion of interest, taxes,
depreciation or amortization, net income (before or after taxes), consolidated
net income, net earnings, net sales, cost of sales, basic or diluted earnings
per share (before or after taxes), residual or economic earnings, net operating
profit (before or after taxes), or economic profit);





2

--------------------------------------------------------------------------------





(ii)
Cash Flow (e.g., actual or adjusted earnings before or after interest, taxes,
depreciation and/or amortization (including EBIT and EBITDA), free cash flow,
free cash flow with or without specific capital expenditure target or range,
including or excluding divestments and/or acquisitions, operating cash flow,
total cash flow, cash flow in excess of cost of capital or residual cash flow,
or cash flow return on investment);



(iii)
Returns (e.g., profits or cash flow returns on: assets, investment, capital,
invested capital, net capital employed, equity, or sales);



(iv)
Working Capital (e.g., working capital targets, working capital divided by
sales, days’ sales outstanding, days’ sales inventory, or days’ sales in
payables);



(v)
Profit Margins (e.g., profits divided by revenues or gross margins and material
margins divided by revenues);



(vi)
Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, or total debt ratio);



(vii)
Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price Metrics
(e.g., revenue, net revenue, revenue growth, net revenue growth, revenue growth
outside the United States, gross margin and gross margin growth, material margin
and material margin growth, stock price appreciation, total return to
stockholders, sales and administrative costs divided by sales, or sales and
administrative costs divided by profits); and



(viii)
Strategic Initiative Key Deliverable Metrics consisting of one or more of the
following: product development, strategic partnering, research and development,
vitality index, market penetration, market share, geographic business expansion
goals, expense targets or cost reduction goals, general and administrative
expense savings, selling, general and administrative expenses, objective
measures of client/customer satisfaction, employee satisfaction, employee
retention, management of employment practices and employee benefits, supervision
of litigation and information technology, productivity ratios, economic value
added (or another measure of profitability that considers the cost of capital
employed), product quality, sales of new products, or goals relating to
acquisitions or divestitures of subsidiaries, affiliates and joint ventures.



In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and,


3

--------------------------------------------------------------------------------





unless otherwise determined by the Committee and to the extent consistent with
Code Section 162(m), will exclude the effects of certain designated items
identified at the time of grant. Management Objectives that are financial
metrics may be determined in accordance with United States Generally Accepted
Accounting Principles (“GAAP”) or financial metrics that are based on, or able
to be derived from GAAP, and may be adjusted when established (or to the extent
permitted under Section 162(m) of the Code, at any time thereafter) to include
or exclude any items otherwise includable or excludable under GAAP. If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the acceptable levels of achievement, in whole or in
part, as the Committee deems appropriate and equitable, except in the case of a
Qualified Performance-Based Award (other than in connection with a Participant’s
death or disability or a Change in Control) where such action would result in
the loss of the otherwise available exemption of the award under Section 162(m)
of the Code.
(q)“Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the NASDAQ Stock Market
or, if the shares of Common Stock are not then listed on the NASDAQ Stock
Market, on any other national securities exchange on which the shares of Common
Stock are listed, or if there are no sales on such date, on the next preceding
trading day during which a sale occurred. If there is no regular public trading
market for the shares of Common Stock, then the Market Value per Share shall be
the fair market value as determined in good faith by the Committee. The
Committee is authorized to adopt another fair market value pricing method
provided such method is stated in the applicable Evidence of Award and is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.


(r)“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.


(s)“Option Price” means the purchase price payable on exercise of an Option
Right.


(t)“Option Right” means the right to purchase shares of Common Stock upon
exercise of an award granted pursuant to Section 4 of this Plan.


(u)“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an officer or other key
employee of the Company or any Subsidiary, including a person who has agreed to
commence serving in such capacity within 90 days of the Date of Grant, (ii) a
person who provides services to the Company or any Subsidiary that are
equivalent to those typically provided by an employee (provided that such person
satisfies the Form S-8 definition of an “employee”), or (iii) a non-employee
Director.


(v)“Performance Period” means, in respect of a Cash Incentive Award, Performance
Share or Performance Unit, a period of time established pursuant to Section 8 of
this


4

--------------------------------------------------------------------------------





Plan within which the Management Objectives relating to such Cash Incentive
Award, Performance Share or Performance Unit are to be achieved.


(w)“Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.


(x)“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8 of
this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.


(y)“Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).


(z)“Plan” means this TriMas Corporation 2017 Equity and Incentive Compensation
Plan, as amended from time to time.


(aa)“Predecessor Plans” means the TriMas Corporation 2011 Omnibus Incentive
Compensation Plan, as amended, and the TriMas Corporation 2006 Long Term Equity
Incentive Plan, as amended.


(bb)    “Qualified Performance-Based Award” means any Cash Incentive Award or
award of Performance Shares, Performance Units, Restricted Stock, Restricted
Stock Units or other awards contemplated under Section 9 of this Plan, or
portion of such award, that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.


(cc)    “Restricted Stock” means shares of Common Stock granted or sold pursuant
to Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.


(dd)    “Restricted Stock Units” means an award made pursuant to Section 7 of
this Plan of the right to receive shares of Common Stock, cash or a combination
thereof at the end of the applicable Restriction Period.


(ee)    “Restriction Period” means the period of time during which Restricted
Stock Units are subject to restrictions, as provided in Section 7 of this Plan.


(ff)    “Spread” means the excess of the Market Value per Share on the date when
an Appreciation Right is exercised over the Base Price provided for with respect
to the Appreciation Right.


(gg)    “Stockholder” means an individual or entity that owns one or more shares
of Common Stock.




5

--------------------------------------------------------------------------------





(hh)    “Subsidiary” means a corporation, company or other entity (i) more than
50% of whose outstanding shares or securities (representing the right to vote
for the election of directors or other managing authority) are, or (ii) which
does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, unincorporated
association or other similar entity), but more than 50% of whose ownership
interest representing the right generally to make decisions for such other
entity is, now or hereafter, owned or controlled, directly or indirectly, by the
Company; provided, however, that for purposes of determining whether any person
may be a Participant for purposes of any grant of Incentive Stock Options,
“Subsidiary” means any corporation in which the Company at the time owns or
controls, directly or indirectly, more than 50% of the total combined Voting
Power represented by all classes of stock issued by such corporation.


(ii)    “Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.


3.Shares Available Under this Plan.


(a)
Maximum Shares Available Under this Plan.



(i)
Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of shares of
Common Stock available under this Plan for awards of (A) Option Rights or
Appreciation Rights, (B) Restricted Stock, (C) Restricted Stock Units, (D)
Performance Shares or Performance Units, (E) awards contemplated by Section 9 of
this Plan, or (F) dividend equivalents paid with respect to awards made under
this Plan will not exceed in the aggregate (x) 2,000,000 shares of Common Stock
minus (y) as of the Effective Date, one share of Common Stock for every one
share of Common Stock subject to an award granted under the Predecessor Plans
between March 14, 2017 and the Effective Date. Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing.



(ii)
The aggregate number of shares of Common Stock available under Section 3(a)(i)
of this Plan will be reduced by one share of Common Stock for every one share of
Common Stock subject to an award granted under this Plan.



(b)Share Counting Rules.


(i)
Except as provided in Section 22 of this Plan, if any award granted under this
Plan is cancelled or forfeited, expires or is settled for cash (in whole or in
part), or is unearned, the shares of Common Stock subject to such award will, to
the extent of such cancellation,



6

--------------------------------------------------------------------------------





forfeiture, expiration, cash settlement, or unearned amount, again be available
under Section 3(a)(i) above.


(ii)
If, after March 14, 2017, any shares of Common Stock subject to an award granted
under the Predecessor Plans are forfeited, or an award granted under the
Predecessor Plans is cancelled or forfeited, expires or is settled for cash (in
whole or in part), or is unearned, the shares of Common Stock subject to such
award will, to the extent of such cancellation, forfeiture, expiration, cash
settlement, or unearned amount, be available for awards under this Plan.



(iii)
Notwithstanding anything to the contrary contained in this Plan: (A) shares of
Common Stock withheld by the Company, tendered or otherwise used in payment of
the Option Price of an Option Right will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; (B) shares of Common Stock withheld by the
Company, tendered or otherwise used to satisfy a tax withholding obligation (1)
with respect only to awards other than Option Rights or Appreciation Rights,
will be added (or added back, as applicable) to the aggregate number of shares
of Common Stock available under Section 3(a)(i) of this Plan on and after May
11, 2017 until May 10, 2027 but (2) will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan on or after May 11, 2027; (C) shares of Common
Stock subject to an Appreciation Right that are not actually issued in
connection with the settlement of such Appreciation Right on the exercise
thereof, will not be added back to the aggregate number of shares of Common
Stock available under Section 3(a)(i) of this Plan; and (D) shares of Common
Stock reacquired by the Company on the open market or otherwise using cash
proceeds from the exercise of Option Rights will not be added to the aggregate
number of shares of Common Stock available under Section 3(a)(i) of this Plan.



(iv)
If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for shares of Common Stock based on fair market value,
such shares of Common Stock will not count against the aggregate limit under
Section 3(a)(i) of this Plan.



(c)Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 2,000,000 shares of Common Stock.


7

--------------------------------------------------------------------------------





(d)Individual Participant Limits. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan:


(i)
In no event will any Participant in any calendar year be granted Option Rights
and/or Appreciation Rights, in the aggregate, for more than 750,000 shares of
Common Stock; provided, however, that with respect to a Participant’s first
calendar year of service with the Company or a Subsidiary, the amount set forth
in this Section 3(d)(i) is multiplied by two.



(ii)
In no event will any Participant in any calendar year be granted Qualified
Performance-Based Awards of Restricted Stock, Restricted Stock Units,
Performance Shares and/or other awards under Section 9 of this Plan, in the
aggregate, for more than 750,000 shares of Common Stock; provided, however, that
with respect to a Participant’s first calendar year of service with the Company
or a Subsidiary, the amount set forth in this Section 3(d)(ii) is multiplied by
two.



(iii)
In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards of Performance Units and/or other awards payable in
cash under Section 9 of this Plan having an aggregate maximum value as of their
respective Dates of Grant in excess of $4,000,000; provided, however, that with
respect to a Participant’s first calendar year of service with the Company or a
Subsidiary, the amount set forth in this Section 3(d)(iii) is multiplied by two.



(iv)
In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards that are Cash Incentive Awards having an aggregate
maximum value in excess of $4,000,000; provided, however, that with respect to a
Participant’s first calendar year of service with the Company or a Subsidiary,
the amount set forth in this Section 3(d)(iv) is multiplied by two.



(v)
In no event will any non-employee Director in any calendar year be granted
awards under this Plan having an aggregate maximum value at the Date of Grant
(calculating the value of any such awards based on the grant date fair value for
financial reporting purposes), taken together with any cash fees payable to such
non-employee Director for such calendar year, in excess of (A) with respect to
the non-executive chairperson of the Board, $600,000 and (B) with respect to any
other non-employee Director, $500,000. Notwithstanding the foregoing, in the
event of extraordinary circumstances (as determined



8

--------------------------------------------------------------------------------





by the Board) the amounts set forth in the preceding sentence shall be increased
to $750,000 with respect to the non-executive chairperson of the Board and
$650,000 with respect to any other non-employee Director, as applicable,
provided that such increase may apply only if any such non-employee Director
receiving additional compensation as a result of such extraordinary
circumstances does not participate in the determination that extraordinary
circumstances exist, in the decision to award such compensation or in other
contemporaneous compensation decisions involving non-employee Directors.


(e)Notwithstanding anything in this Plan to the contrary (except for the
discretionary acceleration provisions of this Plan), up to 5% of the aggregate
number of shares of Common Stock available for awards under Section 3(a)(i) of
this Plan, as may be adjusted under Section 11 of this Plan, may be used for
awards granted under Section 4 through Section 9 of this Plan that do not at
grant comply with the applicable one-year minimum vesting or performance period
requirements set forth in such sections of this Plan.


4.Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:


(a)Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.


(b)Each grant will specify an Option Price per share of Common Stock, which
(except with respect to awards under Section 22 of this Plan) may not be less
than the Market Value per Share on the Date of Grant.


(c)Each grant will specify whether the Option Price will be payable (i) in cash,
by check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of shares of
Common Stock owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, by the Company’s withholding of shares of Common
Stock otherwise issuable upon exercise of an Option Right pursuant to a “net
exercise” arrangement (it being understood that, solely for purposes of
determining the number of treasury shares held by the Company, the shares of
Common Stock so withheld will not be treated as issued and acquired by the
Company upon such exercise), (iv) by a combination of such methods of payment,
or (v) by such other methods as may be approved by the Committee.


(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.


9

--------------------------------------------------------------------------------





(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.


(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before any Option
Rights or installments thereof will become exercisable; provided, that, except
as otherwise described in this subsection, no Option Rights may become
exercisable sooner than after one year or a one-year performance period. Option
Rights may provide for continued vesting or the earlier exercise of such Option
Rights, including in the event of the retirement, death or disability of a
Participant or in the event of a Change in Control.


(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.


(h)Option Rights granted under this Plan may be (i) options, including Incentive
Stock Options, that are intended to qualify under particular provisions of the
Code, (ii) options that are not intended to so qualify, or (iii) combinations of
the foregoing. Incentive Stock Options may only be granted to Participants who
meet the definition of “employees” under Section 3401(c) of the Code.


(i)No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.


(j)Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.


(k)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.


5.Appreciation Rights.


(a)The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting to any Participant of Appreciation Rights.
An Appreciation Right will be the right of the Participant to receive from the
Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise.


(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:


(i)
Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, shares of Common Stock or any
combination thereof.



10

--------------------------------------------------------------------------------







(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee on the Date of Grant.



(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.



(iv)
Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable; provided,
that, except as otherwise described in this subsection, no Appreciation Rights
may become exercisable sooner than after one year or a one-year performance
period. Appreciation Rights may provide for continued vesting or the earlier
exercise of such Appreciation Rights, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.



(v)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.



(vi)
Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.



(vii)
Successive grants of Appreciation Rights may be made to the same Participant
regardless of whether any Appreciation Rights previously granted to the
Participant remain unexercised.



(viii)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.



(c)Also, regarding Appreciation Rights:


(i)
Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and



(ii)
No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of a Appreciation



11

--------------------------------------------------------------------------------





Right upon such terms and conditions as established by the Committee.


6.Restricted Stock. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the grant or sale of Restricted Stock
to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:


(a)Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.


(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.


(c)Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan. If the elimination of restrictions is
based only on the passage of time, the period of time will be no shorter than
one year.


(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).


(e)Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, for Restricted Stock that vests upon the achievement of
Management Objectives, the performance period must be at least one year.


(f)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), Restricted Stock may provide for continued
vesting or the earlier termination of restrictions on such Restricted Stock,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control; provided, however, that no award of
Restricted Stock intended to be a Qualified Performance-Based Award will provide
for such early termination of restrictions (other than in connection with the
death or disability of the Participant or a Change in Control) to the extent
such provisions would result in the loss of the otherwise available exemption of
the award under Section 162(m) of the Code.




12

--------------------------------------------------------------------------------





(g)Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying award. For the avoidance of doubt, any such dividends or other
distributions on Restricted Stock will be deferred until, and paid contingent
upon, the vesting of such Restricted Stock.


(h)Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.


7.Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:


(a)Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash, or a combination thereof, to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Committee may
specify.


(b)If a grant of Restricted Stock Units specifies that the Restriction Period
will terminate only upon the achievement of Management Objectives or that the
Restricted Stock Units will be earned based on the achievement of Management
Objectives, then, notwithstanding anything to the contrary contained in
subparagraph (d) below, the applicable performance period must be at least one
year.


(c)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.


(d)If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (b) above, each
such grant or sale will be subject to a Restriction Period of not less than one
year.


(e)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), Restricted Stock Units may provide for continued
vesting or the earlier lapse or other modification of the Restriction Period,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control; provided, however, that


13

--------------------------------------------------------------------------------





no award of Restricted Stock Units intended to be a Qualified Performance-Based
Award will provide for such early lapse or modification of the Restriction
Period (other than in connection with the death or disability of the Participant
or a Change in Control) to the extent such provisions would result in the loss
of the otherwise available exemption of the award under Section 162(m) of the
Code.


(f)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
shares of Common Stock deliverable upon payment of the Restricted Stock Units
and will have no right to vote them, but the Committee may, at or after the Date
of Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on a deferred and contingent basis, either in cash or in additional shares
of Common Stock; provided, however, that dividend equivalents or other
distributions on shares of Common Stock underlying Restricted Stock Units will
be deferred until and paid contingent upon the vesting of such Restricted Stock
Units.


(g)Each grant or sale of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned. Each grant or
sale will specify that the amount payable with respect thereto will be paid by
the Company in shares of Common Stock or cash, or a combination thereof.


(h)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award. Each Evidence of Award will be subject to this Plan and will contain
such terms and provisions, consistent with this Plan, as the Committee may
approve.


8.Cash Incentive Awards, Performance Shares and Performance Units. The Committee
may, from time to time and upon such terms and conditions as it may determine,
authorize the granting of Cash Incentive Awards, Performance Shares and
Performance Units. Each such grant may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions:


(a)Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.


(b)The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time (not less
than one year) as will be determined by the Committee, which may be subject to
continued vesting or earlier lapse or other modification, including in the event
of the retirement, death or disability of a Participant or in the event of a
Change in Control; provided, however, that no such adjustment will be made in
the case of a Qualified Performance-Based Award (other than in connection with
the death or disability of the Participant or a Change in Control) where such
action would result in the loss of


14

--------------------------------------------------------------------------------





the otherwise available exemption of the award under Section 162(m) of the Code.
In such event, the Evidence of Award will specify the time and terms of
delivery.


(c)Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.


(d)Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock, in Restricted Stock or Restricted
Stock Units or in any combination thereof.


(e)Any grant of a Cash Incentive Award, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock,
Restricted Stock or Restricted Stock Units payable with respect thereto may not
exceed a maximum specified by the Committee on the Date of Grant.


(f)The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional shares of Common Stock, subject in all cases to
deferral and payment on a contingent basis based on the Participant’s earning of
the Performance Shares or Performance Units, as applicable, with respect to
which such dividend equivalents are paid.


(g)Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.


9.Other Awards.


(a)Subject to applicable law and the applicable limits set forth in Section 3 of
this Plan, the Committee may grant to any Participant shares of Common Stock or
such other awards that may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, or related to, shares of Common
Stock or factors that may influence the value of such shares, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Common Stock, purchase rights for
shares of Common Stock, awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Committee, and
awards valued by reference to the book value of the shares of Common Stock or
the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business


15

--------------------------------------------------------------------------------





units of the Company. The Committee will determine the terms and conditions of
such awards. Shares of Common Stock delivered pursuant to an award in the nature
of a purchase right granted under this Section 9 will be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, shares of Common Stock, other awards, notes or
other property, as the Committee determines.


(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.


(c)The Committee may grant shares of Common Stock as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.


(d)If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 9 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than one year. If the earning or vesting of, or elimination of
restrictions applicable to, awards granted under this Section 9 is based on the
achievement of Management Objectives, the performance period must be at least
one year.


(e)The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying awards granted under this Section 9 will be
deferred until and paid contingent upon the earning of such awards.


(f)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), awards under this Section 9 may provide for the
earning or vesting of, or earlier elimination of restrictions applicable to,
such award, including in the event of the retirement, death or disability of a
Participant or in the event of a Change in Control; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such
event, the Evidence of Award will specify the time and terms of delivery.


10.Administration of this Plan.


(a)This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.


(b)The interpretation and construction by the Committee of any provision of this
Plan or of any Evidence of Award (or related documents) and any determination by
the


16

--------------------------------------------------------------------------------





Committee pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee shall be liable for any such action or determination made in good
faith. In addition, the Committee is authorized to take any action it determines
in its sole discretion to be appropriate subject only to the express limitations
contained in this Plan, and no authorization in any Plan section or other
provision of this Plan is intended or may be deemed to constitute a limitation
on the authority of the Committee.


(c)To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and (ii) determine the size of any such awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such officer
for awards granted to an employee who is an officer, Director, or more than 10%
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act, or to any Participant who is, or
is determined by the Committee to likely become, a “covered employee” within the
meaning of Section 162(m) of the Code (or any successor provision); (B) the
resolution providing for such authorization shall set forth the total number of
shares of Common Stock such officer(s) may grant; and (C) the officer(s) will
report periodically to the Committee regarding the nature and scope of the
awards granted pursuant to the authority delegated.


11.Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of and kind of shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, respectively, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any extraordinary cash dividend, stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may provide in substitution for any
or all outstanding awards under this Plan such alternative consideration
(including cash), if any, as it, in good faith, may determine to be equitable in
the circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price, respectively, greater than


17

--------------------------------------------------------------------------------





the consideration offered in connection with any such transaction or event or
Change in Control, the Committee may in its discretion elect to cancel such
Option Right or Appreciation Right without any payment to the Person holding
such Option Right or Appreciation Right. The Committee shall also make or
provide for such adjustments in the number of shares of Common Stock specified
in Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, determines is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c) of this Plan will be made only if and to the
extent that such adjustment would not cause any Option Right intended to qualify
as an Incentive Stock Option to fail to so qualify.


12.Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:


(a)any Person is or becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a beneficial owner
in connection with a transaction described in clause (i) of Section 12(c) of
this Plan;


(b)the following individuals cease for any reason to constitute a majority of
the number of Directors then serving on the Board: individuals who, on the
Effective Date, constitute the Board and any new Director (other than a Director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Directors) whose appointment or election by the Board or
nomination for election by the Stockholders was approved or recommended by a
vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended (the
“Incumbent Board”); provided, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened election contest (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest;


(c)there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Company with or into any other entity, or a similar event
or series of such events, other than (i) any such event or series of events
which results in (A) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 51% of the
combined voting power of the securities of the Company or such surviving entity


18

--------------------------------------------------------------------------------





or any parent thereof outstanding immediately after such merger or consolidation
and (B) the individuals who comprise the Board immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (ii) any such event or series of events effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities; or


(d)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Stockholders unless the Board expressly determines in writing that such approval
is required solely by reason of any relationship between the Company and any
other Person or an affiliate of the Company and any other Person), other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity (i) at least 51% of the combined voting power of the voting
securities of which are owned by Stockholders in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
disposition and (ii) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.


13.Detrimental Activity and Recapture Provisions. Any Evidence of Award may
provide for the cancellation or forfeiture of an award or the forfeiture and
repayment to the Company of any gain related to an award, or other provisions
intended to have a similar effect, upon such terms and conditions as may be
determined by the Committee from time to time, if a Participant, either (a)
during employment or other service with the Company or a Subsidiary, or (b)
within a specified period after termination of such employment or service,
engages in any detrimental activity, as described in the applicable Evidence of
Award. In addition, notwithstanding anything in this Plan to the contrary, any
Evidence of Award may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded.


14.Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may


19

--------------------------------------------------------------------------------





approve such supplements to or amendments, restatements or alternative versions
of this Plan (including sub-plans) as it may consider necessary or appropriate
for such purposes, without thereby affecting the terms of this Plan as in effect
for any other purpose, and the secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan. No such special terms, supplements, amendments or
restatements, however, will include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
Stockholders.


15.Transferability.


(a)Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.


(b)The Committee may specify on the Date of Grant that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.


16.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other Person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Company for payment of the balance of such
taxes or other amounts required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If a Participant’s benefit is to be received in the form of shares of
Common Stock, and such Participant fails to make arrangements for the payment of
taxes or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold shares of Common Stock having a value equal to the amount
required to be withheld. Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income, employment, tax or other laws, the Participant may elect, unless
otherwise determined by the Committee, to satisfy the obligation, in whole or in
part, by having withheld, from the shares of Common Stock required to be
delivered to the Participant, shares of Common Stock having a value equal to the
amount required to be withheld or by delivering to the Company other shares of
Common Stock held by such Participant. The shares of Common Stock used for


20

--------------------------------------------------------------------------------





tax or other withholding will be valued at an amount equal to the fair market
value of such shares of Common Stock on the date the benefit is to be included
in Participant’s income. In no event will the fair market value of the shares of
Common Stock to be withheld and delivered pursuant to this Section 16 to satisfy
applicable withholding taxes or other amounts in connection with the benefit
exceed the minimum amount required to be withheld, unless (i) an additional
amount can be withheld and not result in adverse accounting consequences and
(ii) is permitted by the Committee. Participants will also make such
arrangements as the Company may require for the payment of any withholding tax
or other obligation that may arise in connection with the disposition of shares
of Common Stock acquired upon the exercise of Option Rights.


17.Compliance with Section 409A of the Code.


(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.


(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.


(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the fifth business day of the seventh month after such
separation from service.


(d)Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial


21

--------------------------------------------------------------------------------





portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.


(e)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


18.Amendments.


(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan, (ii)
would materially increase the number of securities which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan, or (iv) must otherwise be approved by the Stockholders in order to
comply with applicable law or the rules of the NASDAQ Stock Market or, if the
shares of Common Stock are not traded on the NASDAQ Stock Market, the principal
national securities exchange upon which the shares of Common Stock are traded or
quoted, then, such amendment will be subject to Stockholder approval and will
not be effective unless and until such approval has been obtained.


(b)Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights in exchange for
cash, other awards or Option Rights or Appreciation Rights with an Option Price
or Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
without Stockholder approval. This Section 18(b) is intended to prohibit the
repricing of “underwater” Option Rights and Appreciation Rights and will not be
construed to prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this Section 18(b)
may not be amended without approval by the Stockholders.


(c)If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, notwithstanding the Plan’s minimum
vesting requirements, and including in the case of termination of employment or
service by reason of death, disability or retirement, or in the case of
unforeseeable emergency or other circumstances or in the event of a Change in
Control, to the extent a Participant holds an Option Right or Appreciation Right
not immediately exercisable in full, or any Restricted Stock as to which the
substantial risk of forfeiture


22

--------------------------------------------------------------------------------





or the prohibition or restriction on transfer has not lapsed, or any Restricted
Stock Units as to which the Restriction Period has not been completed, or any
Cash Incentive Awards, Performance Shares or Performance Units which have not
been fully earned, or any other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section
15(b) of this Plan, the Committee may, in its sole discretion, provide for
continued vesting or accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Cash Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award,
except in the case of a Qualified Performance-Based Award where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code.


(d)Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively,
except in the case of a Qualified Performance-Based Award (other than in
connection with the Participant’s death or disability, or a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Except for
adjustments made pursuant to Section 11 of this Plan, no such amendment will
impair the rights of any Participant without his or her consent. The Board may,
in its discretion, terminate this Plan at any time. Termination of this Plan
will not affect the rights of Participants or their successors under any awards
outstanding hereunder and not exercised in full on the date of termination.


19.Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.


20.Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plans, provided that outstanding awards granted under the
Predecessor Plans will continue unaffected following the Effective Date. No
grant will be made under this Plan on or after the tenth anniversary of the
Effective Date, but all grants made prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.


21.Miscellaneous Provisions.


(a)The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.


(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere


23

--------------------------------------------------------------------------------





in any way with any right the Company or any Subsidiary would otherwise have to
terminate such Participant’s employment or other service at any time.


(c)Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.


(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.


(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.


(f)No Participant will have any rights as a Stockholder with respect to any
shares of Common Stock subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares of Common Stock upon the stock records of the Company.


(g)The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.


(h)Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.


(i)If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect.




24

--------------------------------------------------------------------------------





22.Stock-Based Awards in Substitution for Option Rights or Awards Granted by
Another Company. Notwithstanding anything in this Plan to the contrary:


(a)Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.


(b)In the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.


(c)Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 22(a) or 22(b) of this Plan, will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan in the following
circumstances: (i) if such award is cancelled or forfeited, expires or is
settled for cash (in whole or in part), (ii) if such shares of Common Stock are
withheld by the Company, tendered or otherwise used in payment of the Option
Price of an Option or to satisfy a tax withholding obligation with respect to
any award or (iii) if such shares of Common Stock are not actually issued in
connection with the settlement of an Appreciation Right on the exercise thereof.


25